Case 2:20-cv-11236-RGK-PLA Document 46 Filed 03/05/21 Page 1 of 4 Page ID #:1350




   1   MASUDA, FUNAI, EIFERT & MITCHELL, LTD.
   2   Asa W. Markel (Bar No. 263029)
       amarkel@masudafunai.com
   3   19191 South Vermont Avenue, Suite 420
   4   Torrance, CA 90502
       Telephone: (310) 630-5900
   5
       Facsimile: (310) 630-5909
   6
       Attorneys for Defendant Alexis Gaston Thielen
   7
   8
                               UNITED STATES DISTRICT COURT
   9
            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10
  11
       VITALY IVANOVICH SMAGIN,                   Case No: 2:20-cv-11236-RGK(PLAx)
  12
  13              Plaintiff,
  14        vs.                                   Stipulation to Extend Time to
  15                                              Respond to Initial Complaint By Not
       COMPAGNIE MONÉGASQUE DE                    More Than 30 Days (L.R. 8-3)
  16
       BANQUE a/k/a CMB Bank; ASHOT
  17   YEGIAZARYAN a/k/a Ashot Egiazaryan, Complaint served: Feb. 15, 2021
  18   an individual; SUREN YEGIAZARYAN Current response date: Mar. 8, 2021
       a/k/a Suren Egiazaryan, an individual; New response date: Apr. 7, 2021
  19   ARTEM YEGIAZARYAN a/k/a Artem
  20   Egiazaryan, an individual; STEPHAN
       YEGIAZARYAN a/k/a Stephan
  21
       Egiazaryan, an individual; VITALY
  22   GOGOKHIA, an individual; NATALIA
  23   DOZORTSEVA, an individual;
       MURIELLE JOUNIAUX, an individual;
  24   ALEXIS GASTON THIELEN, an
  25   individual; RATNIKOV EVGENY
       NIKOLAEVICH, an individual; H.
  26
       EDWARD RYALS, an individual; and
  27   PRESTIGE TRUST COMPANY, LTD.
  28
                  Defendants.


                   STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                BY NOT MORE THAN 30 DAYS (L.R. 8-3)
Case 2:20-cv-11236-RGK-PLA Document 46 Filed 03/05/21 Page 2 of 4 Page ID #:1351




   1         Pursuant to Local Rule 8-3, Defendant Alexis Gaston Thielen and Plaintiff
   2   Vitaly Ivanovich Smagin hereby stipulate to the extension of the time for Defendant
   3   Alexis Gaston Thielen to respond to the Plaintiff’s complaint by thirty (30) days.
   4   Previously, Defendant Thielen’s response was due on or before March 8, 2021 and
   5   will now be due on or before April 7, 2021.
   6
   7
   8   DATED: March 5, 2021                  MASUDA, FUNAI, EIFERT,
   9                                         & MITCHELL, LTD.

  10
  11
                                             By:___/s/ Asa W. Markel________________
  12
                                                   Asa W. Markel
  13
  14
                                             Attorneys   for   Defendant   Alexis   Gaston
                                             Thielen
  15
  16
       DATED: March 5, 2021                  BAKER & McKENZIE LLP
  17
  18
  19
                                             By:___/s/ Nicholas O. Kennedy___________
  20                                               Nicholas O. Kennedy
  21                                               Barry J. Thompson
  22                                         Attorneys for Plaintiff Vitaly Ivanovich
  23                                         Smagin
  24
  25
  26
  27
  28
                                               Page 1
                    STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                 BY NOT MORE THAN 30 DAYS (L.R. 8-3)
Case 2:20-cv-11236-RGK-PLA Document 46 Filed 03/05/21 Page 3 of 4 Page ID #:1352




   1                                              PROOF OF SERVICE
   2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3           I am employed in the City of Torrance, County of Los Angeles, State of California. I am over the age
       of 18 years and not a party to the within action. My business address is 19191 South Vermont Avenue, Suite
   4   420, Torrance, California, 90502. On the date signed below, I served the documents named below on the
   5   parties in this action as follows:

   6   Stipulation to Extend Time to Respond to Initial Complaint By Not More Than
       30 Days (L.R. 8-3)
   7
   8   Upon the parties named below as follows:
   9
       See attached service list.
  10
  11           (BY MAIL WHERE INDICATED) I caused the above referenced document(s) to be placed in an
               envelope, with postage thereon fully prepaid, and placed in the United States mail at Torrance,
  12           California. I am readily familiar with the practice of the firm for collection and processing of
               correspondence for mailing, said practice being that in the ordinary course of business, mail is
  13           deposited in the United States Postal Service the same day as it is placed for collection. I am aware
               that on motion of the party served, service is presumed invalid if postal cancellation date or postage
  14           meter date is more than one day after date of deposit for mailing in affidavit.
  15           (BY FACSIMILE WHERE INDICATED) The above-referenced document(s) was/were transmitted
  16           by facsimile transmission and the transmission was reported as complete and without error. Pursuant
               to Rule 2001 et. seq. of the Cal. Rules of Court, I caused the transmitting facsimile machine to issue
  17           properly a transmission report, a copy of which is attached to this Declaration, unless service by
               facsimile transmission was executed as a matter of professional courtesy.
  18
               (BY PERSONAL SERVICE WHERE INDICATED) I caused the above-referenced document(s) to
  19           be personally delivered to the person and/or the address listed above.
  20           (BY ELECTRONIC TRANSMISSION WHERE INDICATED) I caused the above-referenced
               document(s) to be transmitted electronically to the interested parties in this action to their most
  21           recently known email address, via email.
  22           (STATE) I declare under penalty of perjury under the laws of the State of California that the above
               is true and correct.
  23
               (FEDERAL) I declare that I am employed in the office of a member of the bar of this court, at
  24
               whose direction this service was made.
  25
               Executed on March 5, 2021 at Torrance, California.
  26
                                                                          ____/s/ Asa Markel ___________
  27                                                                              Asa Markel

  28



                                                          Page 1
                                                       Proof of Service
Case 2:20-cv-11236-RGK-PLA Document 46 Filed 03/05/21 Page 4 of 4 Page ID #:1353




   1   Service List:

   2   Nicholas O. Kennedy, Esq.                nicholas.kennedy@bakermckenzie.com
       Baker & McKenzie LLP
   3   1900 North Pearl Street, Suite 1500
       Dallas, Texas 75201
   4
       Attorneys for Plaintiff
   5   (via e-service)

   6   Barry J. Thompson, Esq.                  barry.thompson@bakermckenzie.com
       Baker & McKenzie LLP
   7   1901 Avenue of the Stars, Suite 950
       Los Angeles, California 90067
   8   Attorneys for Plaintiff
       (via e-service)
   9
  10   Kevin M. Askew, Esq.                       kaskew@orrick.com
       Michael C. Tu, Esq.                        mtu@orrick.com
  11   Orrick Herrington & Sutcliffe LLP
       777 South Figueroa Street, Suite 3200
  12   Los Angeles, California 90017
       Attorneys for Defendant Compagnie Monégasque de Banque
  13   (via e-service)
  14
       Ashot Yegiazaryan
  15   655 Endrino Place
       Beverly Hills, California 90210
  16   Defendant pro se
       (via U.S. Mail)
  17
       Artem Egiazaryan                         artem3artem@gmail.com
  18   342 Hauser Boulevard, Apt. 429
       Los Angeles, California 90036
  19
       Defendant pro se
  20   (via e-mail)

  21
  22
  23
  24
  25
  26
  27
  28



                                                   Page 2
                                                Proof of Service
